DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of applicant’s amendments and arguments, and terminal disclaimer filed on November 26, 2021, the rejections of claims 1-14, 16 and 19 under 35 U.S.C. 102, 103 or nonstatutory double patenting as stated in the Office Action mailed on August 25, 2021 have been withdrawn.
  Applicant’s amendments and arguments have been rendered moot in view of the new or modified ground of rejection given below.

Claim Objections
Claims 18 and 19 are objected to because of the following informalities:  
In claim 18, line 1, substitute “claim 14” with --claim 13-- since claim 14 is canceled and incorporated into claim 13.
In claim 18, line 1, substitute “claim 14” with --claim 13-- since claim 14 is canceled and incorporated into claim 13.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9, 10, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al. (US Pub. 2006/0131710; hereinafter “Kuo”).
Kuo discloses [Re claim 1] an image sensor chip scale package (CSP) (page 1, paragraph 6) comprising: a die 102 (page 1, paragraph 15) comprising one or more layers (a layer where pixel layer 144 is formed; see fig. 1) thereon, an array of pixels 144 (page 1, paragraph 16), and an array of microlenses 158 (pages 1-2, paragraph 17) and a cavity (a cavity near scribe lines 148; see fig. 1) through one of the die or the one or more layers (see fig. 1), the cavity comprising a fill material 150 (page 1, paragraph 16); and an optically transmissive cover 200 (a transparent layer; page 2, paragraph 24) bonded over the fill material 150 and over the one or more layers (bonded over the die 102; see fig. 7); wherein the cavity is configured to comprise an entire width of a conductive pad 146 (page 1, paragraph 16; see fig. 1).
Kuo discloses [Re claim 7] further comprising a second cavity 148 comprised through one of the die or the one or more layers (the layer where pixel layer 144 is formed; see fig. 1) and the second cavity 148 is filled with one of the fill material 150 or a second fill material (see fig. 1).
Kuo discloses [Re claim 9] an image sensor chip scale package (CSP) (page 1, paragraph 6) comprising: a die 102 (page 1, paragraph 15) comprising an array of pixels 144 (page 1, paragraph 16) and an array of microlenses 158 (pages 1-2, paragraph 17) coupled thereto (see fig. 1); a first cavity (a cavity near scribe lines 148; see fig. 1) through one of the die and one or more layers (a layer where pixel layer 144 is formed; see fig. 1) coupled over the die 102 (see fig. 1); the first cavity comprising a fill material 150 (page 1, paragraph 16); and an optically transmissive cover 200 (a transparent layer; page 2, paragraph 24) bonded over the fill material 150 and over the one or more layers (bonded over the die 102; see fig. 7).
Kuo discloses [Re claim 10] further comprising a second cavity 148 comprised through one of the die or the one or more layers (the layer where pixel layer 144 is formed; see fig. 1) and the second cavity 148 is filled with one of the fill material 150 or a second fill material (see fig. 1).
Kuo discloses [Re claim 13] a method of forming an image sensor chip scale package (CSP) (page 1, paragraph 6) comprising: forming a cavity (a cavity near scribe lines 148; see fig. 1) through one of a wafer 102 or one or more layers (a layer where pixel layer 144 is formed; see fig. 1) comprised in the wafer 102 (see fig. 1); forming a conductive pad 146 (page 1, paragraph 16) in the cavity (see fig. 1), wherein an entire 
Kuo discloses [Re claim 16] further comprising forming a second cavity 148 through one of the wafer or the one or more layers (the a layer where pixel layer 144 is formed; see fig. 1) and the second cavity 148 filled with one of the fill material 150 or a second fill material (see fig. 1).

Claims 1, 5, 7, 9, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weng et al. (US Pub. 2009/0134483; hereinafter “Weng”).
Weng discloses [Re claim 1] an image sensor chip scale package (CSP) (page 1, paragraph 15) comprising: a die (a die with pixel diodes 102; see fig. 1H) comprising one or more layers (100, 120) thereon (see fig. 1H), an array of pixels 102 (page 1, paragraph 15), and an array of microlenses 104 (page 2, paragraph 18) and a cavity 103a (via holes; page 2, paragraph 19) through one of the die or the one or more layers 100 (see figs. 1B and 1H), the cavity 103a comprising a fill material (112, 114a) (page 2, 
Weng discloses [Re claim 5] wherein the optically transmissive cover (160, 126) comprises one of a second cavity or a lens 126 (page 2, paragraph 22).
Weng discloses [Re claim 7] further comprising a second cavity 103b (page 2, paragraph 19) comprised through one of the die or the one or more layers 100 (see figs. 1B and 1H) and the second cavity 103b is filled with one of the fill material or a second fill material (page 2, paragraph 20).
Weng discloses [Re claim 9] an image sensor chip scale package (CSP) (page 1, paragraph 15) comprising: a die (a die with pixel diodes 102; see fig. 1H ) comprising an array of pixels 102 (page 1, paragraph 15) and an array of microlenses 104 (page 2, paragraph 18) coupled thereto (see fig. 1H); a first cavity 103a (via holes; page 2, paragraph 19) through one of the die and one or more layers 100 (see figs. 1B and 1H) coupled over the die (see fig. 1H); the first cavity 103a comprising a fill material (112, 114a) (page 2, paragraph 20); and an optically transmissive cover (160, 126) (a transparent wafer/substrate 160; page 2, paragraph 18; and a lens set 126; page 2, paragraph 22) bonded over the fill material and over the one or more layers (bonded over the die; see fig. 1H).
Weng discloses [Re claim 10] further comprising a second cavity 103b (page 2, paragraph 19) comprised through one of the die or the one or more layers 100 (see figs. 1B and 1H) and the second cavity 103b is filled with one of the fill material or a second fill material (page 2, paragraph 20).
Weng discloses [Re claim 11] wherein the optically transmissive cover (160, 126) comprises one of a second cavity or a lens 126 (page 2, paragraph 22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Jung (US Pub. 2015/0048469).
[Re claim 4] Kuo fails to disclose explicitly wherein the fill material comprises an oxide.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a certain material for a fill material in order to obtain desired dielectric/insulation characteristics appropriate for a semiconductor chip.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view Takahashi et al. (US Pub. 2011/0233702; hereinafter “Takahashi”).
[Re claim 6] Kuo fails to disclose explicitly wherein further comprising a plurality of stacked die.
However, Takahashi discloses an image device has a stack structure obtained by stacking different semiconductor chips (page 2, paragraph 15; page 5, paragraph 106).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a stacked semiconductor structure, as taught by Takahashi, in order to inexpensively obtain a semiconductor apparatus having high performance with high productibility (Takahashi; page 3, paragraph 45).

Claims 18 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view Weng.
[Re claim 18] Kuo fails to disclose explicitly wherein the cavity is a first cavity and the optically transmissive cover is bonded over a full diameter of the first cavity and over at least a portion of a diameter of a second cavity.
However, Weng discloses wherein a transparent wafer/substrate 160 (page 2, paragraph 18), and a lens set 126 (page 2, paragraph 22) for an optically transmissive cover, wherein the optically transmissive cover is bonded over a full diameter of a first cavity 103a and over a full diameter of a second cavity 103b (see fig. 1H).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form an optically transmissive cover covering cavities, as taught by Weng, in order to protect conductive plugs allowing light to reach an array of optoelectronic devices.
[Re claim 19] Kuo fails to disclose explicitly wherein the optically transmissive cover comprises one of a cavity or a global lens.
However, Weng discloses wherein a transparent wafer/substrate 160 (page 2, paragraph 18), and a lens set 126 (page 2, paragraph 22) for an optically transmissive cover.  And the lens set 126 can be considered as a global lens (see fig. 1H).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form an optically transmissive cover comprising a global lens, as taught by Weng, in order to further protect a die allowing light to reach an array of optoelectronic devices.

Allowable Subject Matter
Claims 3, 8, 12, 15, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 3 recites the optically transmissive cover is bonded using one of: a fusion bond between the optically transmissive cover and a passivation oxide; or a fusion bond between the optically transmissive cover and an anti-reflective coating.
Claim 8 recites a first surface of the fill material is coplanar with a plane that intersects a color filter array (CFA) of the image sensor CSP.
Claim 12 recites further comprising one or more openings comprised in a layer defining the first cavity to test one or more electrical functions of the image sensor CSP.
Claim 15 recites further comprising planarizing the fill material to form a surface coplanar with a first surface of the one or more layers.  
Claim 17 recites further comprising planarizing one of the fill material or the second fill material to form a second surface coplanar with a first surface of the fill material.
Claim 20 recites the cavity comprises at least a portion of a testing contact, the testing contact configured to test one or more electrical functions of the image sensor CSP.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        February 25, 2022